Citation Nr: 0316334	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  00-24 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the veteran has basic eligibility for pursuing a 
program of vocational rehabilitation under the terms and 
conditions of Chapter 31, Title 38, United States Code, 
beyond June 25, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel

INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1966, March 1967 to August 1970, and from December 
1970 to October 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision of the 
Department of Veterans Affairs (VA) Vocational and 
Rehabilitation Counseling Division (VR&C) located in Roanoke, 
Virginia, that interrupted the veteran's entitlement to 
continued vocational rehabilitation services because it 
determined that he was unable to complete his rehabilitation 
goal within the eligibility period for his entitlement to 
these benefits.  The veteran perfected a timely appeal of 
this determination to the Board.

When this matter was previously before the Board in October 
2002, it was remanded in light of the veteran's outstanding 
request to testify at a Board hearing; that hearing was held 
in February 2003, and the veteran, accompanied by his 
representative, offered testimony at the RO before the 
undersigned Veterans Law Judge (formerly referred to as a 
Member of the Board).  


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  In a May 1988 rating decision, the RO granted service 
connection for residuals of a laceration of the right index 
finger and assigned a 10 percent evaluation, effective 
January 5, 1988; in that same rating action, the RO also 
established service connection for bilateral varicose veins 
and for a nasal disability, and assigned each of these 
conditions noncompensable ratings, effective January 5, 1988.

3.  In a letter dated June 25, 1988, the RO notified the 
veteran of the May 1988 rating action.

4.  In a July 1991 rating decision, the RO increased the 
evaluation of the veteran's bilateral varicose veins to 20 
percent, effective June 6, 1990; in a letter dated July 31, 
1991, the RO notified the veteran of this award.

5.  In September 1991, the veteran filed an application to 
participate in VA's vocational rehabilitation program, which 
the VR&C granted in December 1991, with an approved starting 
date in January 1992.

6.  The December 1991 VR&C decision was based on the 
veteran's combined 30 percent disability rating and a 
determination that the veteran had an employment handicap.

7.  The veteran has an employment handicap, but not a serious 
employment handicap.

8.  The veteran became eligible to participate in VA's 
vocation rehabilitation program on July 31, 1991, and thus 
the twelve-year period of basic eligibility to participate in 
this program was not exhausted on June 25, 2000.


CONCLUSION OF LAW

The criteria for basic eligibility for pursuit of a program 
of vocational rehabilitation under the terms and conditions 
of Chapter 31, Title 38, United States Code, beyond June 25, 
2000, have been met.  38 U.S.C.A. §§ 3101, 3102, 3103 (West 
2002); 38 C.F.R. § 21.35, 21.44, 21.51, 21.52 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

This change in the law is applicable to claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Regulations implementing 
the VCAA are published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  Except as specifically noted, 
the new regulations are effective November 9, 2000.

Although the Court has held that the VCAA is potentially 
applicable to all pending claims (see Holliday v. Principi, 
14 Vet. App. 280 (2001)), the Court recently held that VA's 
duties to notify and assist contained in the VCAA are not 
applicable to cases involving the waiver of recovery of 
overpayment claims because the notice and duty to assist 
requirements are found in Chapter 53 rather than Chapter 51 
of Title 38 of the United States Code.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  It follows that 
because the statute at issue in this matter is found in 
Chapter 31 rather than in Chapter 51, VA's duties to notify 
and assist contained in the VCAA are not applicable this 
claim.  Id.  In any event, in light of the Board's favorable 
determination, the veteran is not prejudiced.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Background

The veteran had served on active duty for more than twenty 
years when he was discharged in October 1985.  In a May 1988 
rating decision, the RO granted service connection for 
residuals of a laceration of the right index finger and 
assigned a 10 percent evaluation, effective January 5, 1988; 
in that same rating action, the RO also established service 
connection for bilateral varicose veins and for a nasal 
disability, and assigned each of these conditions 
noncompensable ratings, effective January 5, 1988.  In a 
letter dated June 25, 1988, the RO notified the veteran of 
the May 1988 rating action.

In a July 1991 rating decision, the RO increased the 
evaluation of the veteran's bilateral varicose veins to 20 
percent, effective June 6, 1990, and in a letter dated July 
31, 1991, notified him of this award.  Thereafter, in 
September 1991, the veteran filed an application to 
participate in VA's vocational rehabilitation program.  In 
December 1991, the VR&C approved the veteran's application 
and assigned starting date in January 1992; the VR&C's action 
was based on the veteran's combined 30 percent disability 
rating and a determination that the veteran had an employment 
handicap.

A January 1992 vocational treatment report reflects that the 
veteran's case manager met with him and discussed his goal of 
obtaining employment in the human service field.  The case 
manager noted that the veteran's first objective was 
completing the developmental and general casework leading to 
an associates degree in general studies, with the goal of 
attaining a four-year degree.  In addition, he described the 
veteran as a cooperative individual and commented that he was 
"most serious about vocational rehabilitation."

Subsequent reports prepared by the veteran's case manager's 
show his continued progress with his studies, including his 
attainment of a two-year degree from Virginia Western 
Community College and his admission to Roanoke College, where 
he sought to earn a four-year teacher certification degree in 
coaching an physical education.  The reports also reflect 
that he continued to work on a full-time basis with the 
United States Postal Service (USPS).  In addition, the 
reports indicate his compliance with VA's vocational 
rehabilitation program's requirements, as well as his receipt 
of several letters from VA rehabilitation assistance 
specialist congratulating him for his progress in the 
program.

In a May 1996 letter, however, the veteran's rehabilitation 
assistance specialist stated that her review of the veteran's 
file disclosed that he had only 14 months and 25 days of 
"creditable entitlement" remaining in the vocational 
rehabilitation program.  She advised the veteran to compare 
this with the amount of time he needed to complete his degree 
program, and cautioned him that VA did not usually grant 
extensions of time to complete the vocational rehabilitation 
program.

In a report dated later that same month, the rehabilitation 
assistance specialist observed that another case manager had 
noted that the veteran needed to conserve his entitlement in 
order to complete the requirements of his four-year degree 
program, but stated that "nothing was ever instituted."  
The rehabilitation assistance specialist requested that the 
veteran immediately determine the specific amounts of credits 
he needed to earn his degree and to inform her of those 
remaining requirements.

In an April 1998 report, the rehabilitation assistance 
specialist indicated that the veteran reported that he had 
five to seven classes remaining, which concerned her because 
of his limited remaining entitlement.  She also noted that 
Roanoke College was a private school and that the veteran was 
unable to afford the high tuition costs of that institution.

An October 1998 report prepared by that same rehabilitation 
assistance specialist reflects that the veteran was enrolled 
on a half-time rate at Roanoke College while continuing to 
work for the USPS.  In addition, it indicates that the 
veteran's updated estimate was that he still needed ten 
classes to satisfy his graduation requirements, rather than 
the five to seven that he had reported in April 1998.  The 
rehabilitation assistance specialist again expressed her 
concern given the veteran's limited remaining entitlement.

A March 1999 report prepared by his rehabilitation assistance 
specialist states that the veteran continued to be enrolled 
in classes at the half-time rate and that it did not appear 
that he would be able to complete the remaining classes under 
the time constraints imposed by VA's vocational 
rehabilitation program.  In addition, it shows that the 
rehabilitation assistance specialist suggested to the veteran 
that he consider obtaining his degree in physical education 
"without the teaching component," but that the veteran was 
"committed to teaching."

In a November 1999 report, a different rehabilitation 
assistance specialist indicated the veteran was continuing to 
work on a full-time basis with the USPS and attending classes 
at Roanoke College.  The rehabilitation assistance specialist 
stated that in light of the veteran's graduation requirements 
and the time remaining for his eligibility to participate in 
the vocation rehabilitation program, which was down to four 
months and 14 days as of October 1, 1999, and the eligibility 
termination date of June 25, 2000, he would not be able to 
graduate from Roanoke College prior to that time.

In a December 1999 report, the rehabilitation assistance 
specialist who prepared the November 1999 report concluded 
that the veteran would not be able to complete his 
rehabilitation goal with his remaining entitlement, and as a 
result, he would have to be interrupted and eventually 
discontinued.

In a decision dated that same day, the VR&C informed the 
veteran that it had interrupted his vocational rehabilitation 
training program, effective the date of the letter, i.e., 
December 29, 1999, due to his failure to comply with and 
complete the vocational rehabilitation process; the VR&C 
reasoned that the veteran would not be able to complete his 
goal of becoming a public school teacher within the allotted 
remaining time, i.e., prior to the June 25, 2000, termination 
date.  The veteran was provided his appellate rights, and in 
January 2000, the VR&C notified Roanoke College that the 
veteran was "no longer under the sponsorship of the VA 
Vocational Rehabilitation Program."

In response, in January 2000, the veteran filed a Notice of 
Disagreement (NOD) to the decision interrupting his 
participation in the vocational rehabilitation program.  In 
support, he stated that he received a letter from VA 
notifying him of his eligibility to enroll in the program 
only after the rating for his bilateral varicose veins was 
increased to 20 percent in 1991, and that he entered school 
in early 1992.  The veteran reported that it was his 
understanding that he had twelve years to complete the 
program.  Moreover, he maintained that had always complied 
with the rules and requirements of the vocational 
rehabilitation program.  The veteran also expressed his 
appreciation for his participation in the program, but 
expressed regret at how close he was to attaining his four-
year degree prior to the suspension of this benefit; in doing 
so, the veteran noted that at the start of the program he had 
to take classes that he had not completed at the high school 
level, and pointed out how much he had achieved.

In January 2000, the VR&C conducted an administrative review 
of the December 1999 decision.  The VR&C observed that he was 
granted service connection and awarded a 10 percent rating, 
effective January 5, 1988, and that he was notified of this 
decision by way of the June 24, 1988, letter.  The VR&C 
explained that the notification established his "eligibility 
termination date (ETD) as June 25, 2000, for the purpose of 
completing a program of vocational rehabilitation."  

In the January 2000 letter, The VR&C added that, in July 
1991, the veteran was notified that his combined service-
connected rating had been increased to 30 percent, effective 
June 6, 1990, and that he had applied for vocational 
rehabilitation benefits in September 1991.  In addition, the 
VR&C noted that he was found entitled to participate in the 
vocational rehabilitation program in December 1991 and that a 
plan was developed at that time, and that he was "inducted 
into the program, effective January 8, 1992."  The VR&C 
further stated that his program was re-evaluated and re-
developed in August 1994, with an anticipated completion date 
in June 1998, which was later extended to December 1999.  The 
VR&C indicated that in December 1999, the veteran's 
participation was interrupted "when it became clear to his 
case manager that you could not complete the proposed goal 
before reaching your ETD."  In addition, the VR&C stated, 
that in January 2000, it explored alternative services to 
capitalize on the veteran's schooling, but that he elected to 
continue in school "on his own in lieu of seeking training-
related employment."  In light of the above, the VR&C 
concluded that, because the veteran did not have a serious 
employment handicap, the twelve-year period could not be 
extended.

The veteran responded to the January 2000 administrative 
decision in a September 2000 letter.  In doing so, he 
challenged the "validity" of the June 25, 2000, EDT date on 
the ground that he was not accepted into the vocational 
rehabilitation program until January 1992; the veteran thus 
argued that he should have remained eligible until January 
2004.  The veteran further noted it was only on July 31, 
1991, that he was not notified that his combined service-
connected rating had reached the 20 percent threshold, at 
which time he was contacted by the VR&C and informed of his 
eligibility to participate in the vocational rehabilitation 
program.  The veteran submitted VA pamphlets to substantiate 
his arguments, and maintained that he had followed the 
program's guidelines.  In addition, he reported that at the 
time he was already registered for classes at Roanoke College 
through the program in the spring 2000 semester; he stated 
that because of the decision, he took the classes at his own 
expense, and was seeking to complete his degree by enrolling 
in the two remaining required courses, as well as fulfilling 
his student teaching requirement.

In October 2000, the veteran testified at a hearing conducted 
before two VA counseling psychologists.  During the hearing, 
the veteran reiterated his argument that his twelve-year 
period of eligibility to participate in VA's vocational 
rehabilitation program did not begin until he was notified in 
July 1991 that the evaluation of his service-connected 
bilateral varicose veins had been increased to 20 percent.  
In doing so, he again challenged the VR&C's determination 
that his entitlement commenced on June 25, 1988, when he was 
informed that his claim of service connection for a right 
index finger had been granted an assigned a compensable 
rating; in doing so, the veteran did not contest the VR&C's 
finding that he did not have a serious employment handicap.  
He also discussed the progress he had made while in the 
program, and reiterated that he had complied with its 
requirements.  The veteran also testified that he received 
much encouragement and praise from VA vocational 
rehabilitation personnel, and that he was both very surprised 
and disappointed to learn that his benefits were being 
interrupted.

In an October 2000 decision, a copy of which was included as 
part of the statement of the case dated that same month, the 
VR&C confirmed and continued its determination.  The VR&C 
characterized the veteran's claim as one contesting the 
eligibility termination date, and indicated that pursuant to 
38 C.F.R. § 21.41, a veteran was afforded a period of only 
twelve years to complete a vocational rehabilitation program.  
In addition, citing to 38 C.F.R. § 21.42(a), the VR&C stated 
that the twelve-year period began to run when a veteran 
establishes the existence of a service-connected disability, 
as defined in 38 C.F.R. § 21.40(a).  The VR&C also cited 
38 C.F.R. § 21.52, which defines a "serious employment 
handicap," and indicated that the veteran found not to have 
one.

Finally, during the February 2003 Board hearing conducted 
before the undersigned Veterans Law Judge, the veteran 
reiterated many of the contentions noted above, and 
emphasized his disagreement with the date the VR&C  
determined that he became eligible to participate in VA 
vocational rehabilitation program.  In doing so, he again did 
not challenge the VR&C 's determination that he did not have 
a serious employment handicap for VA vocational 
rehabilitation purposes.  The veteran, however, expressed his 
disappointment at the VR&C 's actions because he thought he 
was doing so well and was so close to achieving his 
vocational rehabilitation goal.  The veteran testified, 
however, that despite the VR&C 's action, he completed his 
education and was currently working as a teacher.  

Analysis

The period of eligibility for a veteran's participation in 
the vocational rehabilitation program is twelve years 
beginning from the date of discharge from military service or 
upon the granting of a compensable rating for a service-
connected disability in cases where it is determined that the 
veteran has a serious employment handicap; when the veteran 
has to been found to have only an employment handicap, rather 
than a serious employment handicap, the veteran is eligible 
to participate in the vocational rehabilitation program only 
upon the existence of an evaluation of at least 20 percent.  
38 U.S.C.A. §§ 3102, 3103(a), (b)(3); 38 C.F.R. §§ 21.35, 
21.40, 21.41, 21.42(a), 21.51, 21.52.  

An "employment handicap" is an impairment of the ability to 
prepare for, obtain, or retain employment consistent with the 
veteran's abilities, aptitudes, and interests which results 
in substantial part from a disability described in 
38 U.S.C.A. § 3102(1)(A).  38 U.S.C.A. § 3101(1); 38 C.F.R. 
§ 21.51(b).  "Impairment" is defined as restriction on 
employability caused by the veteran's service connected and 
nonservice connected disabilities, negative attitude toward 
the disabled, deficiencies in education and training, and 
other pertinent factors.  38 C.F.R. § 21.51(c)(1).  By 
contrast, a "serious employment handicap" is defined by 
regulation as the significant impairment of a veteran's 
ability to obtain or maintain employment consistent with his 
abilities, aptitudes, and interests.  38 U.S.C.A. § 3101(7); 
38 C.F.R. § 21.52(b).  A veteran who has been found to have 
an "employment handicap" for Chapter 31 purposes shall also 
be held to have a "serious employment handicap" if he or 
she has: (1) A service-connected neuropsychiatric disability 
rated at 30 percent or more disabling, or (2) any other 
service-connected disability rated at 50 percent or more 
disabling.  38 C.F.R. § 21.52(c) (2001).  The term 
"rehabilitated to the point of employability" means that 
the veteran is employable in an occupation for which a 
vocational rehabilitation program has been provided under 
this program.

The Vocational Rehabilitation and Counseling Officer has 
denied the veteran's claim for vocational rehabilitation 
benefits because the VR&C determined that his eligibility for 
the program began on June 24, 1988, when he was informed that 
he had been granted a compensable rating for his right finger 
disability, and that the twelve-year period ended on June 25, 
2000.  As discussed above, the veteran argues that because he 
did not have a serious employment handicap, he was not 
eligible to participate in the VA vocational rehabilitation 
program until he had a 20 percent rating, his eligibility 
must be determined from that point, i.e., when he was 
notified in July 1991.  As such, this case turns on when the 
twelve-year period starts to run.

As noted above, the VR&C has determined that the veteran has 
an employment handicap but not a serious employment handicap, 
and the veteran does not contend otherwise.  In confirming 
and continued its denial of the veteran's claim, the VR&C has 
cited to 38 C.F.R. § 21.42(a), which relates to when basic 
eligibility for vocational rehabilitation can be deferred; 
that section states that the period does not commence until 
the veteran establishes the existence of a compensable 
service-connected disability as described in 38 C.F.R. 
§ 21.40(a).  

As the veteran has correctly pointed out, however, that 
regulation states that for claims filed since November 1, 
1990, the service-connected disability must be at least 20 
percent disabling.  Thus, because the veteran was not 
eligible to participate in VA's vocational rehabilitation 
program until he received the July 31, 1991, notice that the 
rating for his bilateral varicose veins was increased to 20 
percent, in light of the above, the language in 38 C.F.R. 
§ 21.42(a) and 21.40(a), read together, provide that in cases 
where the veteran has an employment handicap but not a 
serious employment handicap, which is what the VR&C had 
specifically determined and which the veteran does not 
challenge, his eligibility is deferred until he reaches the 
20 percent threshold.  Accordingly, the twelve-year period 
did not begin to run until July 31, 1991, and therefore, he 
did not exhaust his entitlement to participate in the 
vocational rehabilitation program on June 25, 2000.  In light 
of the foregoing, the veteran's appeal must be granted.


ORDER

Entitlement to a period of basic eligibility for pursuit of a 
program of vocational rehabilitation training under Chapter 
31, Title 38, United States Code, beyond June 25, 2000, is 
granted.


	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

